                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


JACKIE BERGER,

                 Plaintiff,

v.                                       Case No. 3:17-cv-1191-J-34JBT

M.B. CARLTON
AND M.R. WILLIAMS,

                 Defendants.


                                 ORDER

                               I. Status

     Plaintiff Jackie Berger, an inmate of the Florida penal

system, initiated this action on October 24, 2017, by filing a pro

se Civil Rights Complaint (Doc. 1) pursuant to 42 U.S.C. § 1983. He

filed an Amended Complaint (Doc. 5) on December 6, 2017, and a

Second Amended Complaint (SAC; Doc. 27) on June 21, 2018. In the

SAC, Berger names the following Defendants: (1) Captain M.B.

Carlton, and (2) Sergeant M.R. Williams. He asserts that Defendants

violated his Eighth Amendment right when they directed the use of

chemical agents and denied him a timely decontamination shower. As

relief, he requests compensatory and punitive damages.

     This matter is before the Court on Defendants' Motion to

Dismiss Plaintiff's Amended Complaint (Motion; Doc. 30). The Court

advised Berger that granting a motion to dismiss would be an

adjudication of the case that could foreclose subsequent litigation

on the matter, and gave him an opportunity to respond. See Orders
(Docs. 9, 33, 36). Plaintiff filed a response in opposition to the

Motion. See Plaintiff's Opposition to Defendants' Motion to Dismiss

(Response; Doc. 37). Defendants' Motion is ripe for review.

                  II. Motion to Dismiss Standard

     In ruling on a motion to dismiss, the Court must accept the

factual allegations set forth in the complaint as true. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Swierkiewicz v. Sorema

N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman's

World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In

addition, all reasonable inferences should be drawn in favor of the

plaintiff. See Randall v. Scott, 610 F.3d 701, 705 (11th Cir.

2010). Nonetheless, the plaintiff must still meet some minimal

pleading requirements. Jackson v. Bellsouth Telecomm., 372 F.3d

1250, 1262-63 (11th Cir. 2004) (citations omitted). Indeed, while

"[s]pecific facts are not necessary[,]" the complaint should "'give

the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.'" Erickson v. Pardus, 551 U.S. 89, 93

(2007) (per curiam) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007)). Further, the plaintiff must allege "enough

facts to state a claim that is plausible on its face." Twombly, 550

U.S. at 570. "A claim has facial plausibility when the pleaded

factual content allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556).


                                2
     A "plaintiff's obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action

will not do[.]" Twombly, 550 U.S. at 555 (internal quotations

omitted); see also Jackson, 372 F.3d at 1262 (explaining that

"conclusory allegations, unwarranted deductions of facts or legal

conclusions masquerading as facts will not prevent dismissal")

(internal citation and quotations omitted). Indeed, "the tenet that

a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions[,]" which simply

"are not entitled to [an] assumption of truth." See Iqbal, 556 U.S.

at 678, 680. Thus, in ruling on a motion to dismiss, the Court must

determine   whether   the   complaint   contains   "sufficient   factual

matter, accepted as true, to 'state a claim to relief that is

plausible on its face[.]'" Id. at 678 (quoting Twombly, 550 U.S. at

570). And, while "[p]ro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys and will, therefore,

be liberally construed," Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998), "'this leniency does not give the

court a license to serve as de facto counsel for a party or to

rewrite an otherwise deficient pleading in order to sustain an

action.'" Alford v. Consol. Gov't of Columbus, Ga., 438 F. App'x




                                   3
837, 839 (11th Cir. 2011)1 (quoting GJR Invs., Inc. v. Cty. of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998) (internal

citation omitted), overruled in part on other grounds as recognized

in Randall, 610 F.3d at 706).

                  III. Second Amended Complaint2

     Berger asserts that Defendant Williams allegedly saw him on

January 20, 2017, "shouting obscenities toward staff," kicking his

cell door, and encouraging other inmates to break the sprinkler

heads. SAC at 10. He states that he and his cellmate (Latwain

McClaren, #U26804) explained to Defendant Carlton that they were

not the ones who incited the disturbance. See id. According to

Berger, Carlton talked to other inmates (Allen Willich, #J39576;

Carlton   Holliman,   #169976)   about   their   involvement   in   the

disturbance, and ultimately discredited the inmates' accounts and

relied on Williams' statement that Berger had shouted at staff and

caused the disturbance. See id. at 10-11. Berger avers that Carlton


     1
       "Although an unpublished opinion is not binding     . . . , it
is persuasive authority." United States v. Futrell, 209    F.3d 1286,
1289 (11th Cir. 2000) (per curiam); see generally Fed.     R. App. P.
32.1; 11th Cir. R. 36-2 ("Unpublished opinions are not     considered
binding precedent, but they may be cited as                persuasive
authority.").
     2
       The SAC is the operative pleading. In considering a motion
to dismiss, the Court must accept all factual allegations in the
SAC as true, consider the allegations in the light most favorable
to the plaintiff, and accept all reasonable inferences that can be
drawn from such allegations. Miljkovic v. Shafritz and Dinkin,
P.A., 791 F.3d 1291, 1297 (11th Cir. 2015) (quotations and
citations omitted). As such, the recited facts are drawn from the
SAC and may differ from those that ultimately can be proved.

                                  4
authorized    the   chemical    spraying,    and   accordingly   an   unknown

officer sprayed chemical agents in Berger's face, mouth, and eyes.

See id. at 11-12. He further maintains that Carlton and Williams

denied him a decontamination shower for over ninety-five minutes.

See id. at 12. According to Berger, he suffered injuries (blurred

and deteriorating vision, dermatological issues, lung congestion,

uncontrollable      wheezing,    shortness    of    breath,   and     constant

coughing) that "led to months of medical attention," as a result of

the chemical spraying and denial of a timely decontamination

shower. Id. at 12-13.

                      IV. Summary of the Arguments

      In the Motion, Defendants maintain that Berger fails to state

an   Eighth   Amendment   claim   against     them.   See   Motion    at   6-7.

Additionally, they state that they are entitled to qualified

immunity, see id. at 7-9, Carlton is not liable on the basis of

respondeat superior, see id. at 9-10, and Berger is not entitled to

compensatory and punitive damages under 42 U.S.C. § 1997e(e)

because he has not alleged any physical injuries that are more than

de minimis, resulting from Defendants' acts and/or omissions, see

id. at 10-13. In response to Defendants' Motion, Berger asserts

that he has alleged facts sufficient to state plausible claims

under the Eighth Amendment. See Response at 3-5. He also maintains

that Defendants are not entitled to qualified immunity, see id. at

5-6, Carlton personally participated in the federal constitutional


                                     5
deprivations, see id. at 6-7, and Berger's resulting physical

injuries are more than de minimis, see id. at 8-9. As such, Berger

requests that the Court deny Defendants' Motion. See id. at 10.

                          V. Discussion

           A. Eighth Amendment Excessive Use of Force

     To state a claim under 42 U.S.C. § 1983, a plaintiff must

allege that (1) the defendant deprived him of a right secured under

the United States Constitution or federal law, and (2) such

deprivation occurred under color of state law. Salvato v. Miley,

790 F.3d 1286, 1295 (11th Cir. 2015); Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011) (per curiam) (citation omitted);

Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010) (per

curiam) (citations omitted). Additionally, the Eleventh Circuit

requires "'an affirmative causal connection between the official's

acts or omissions and the alleged constitutional deprivation' in §

1983 cases." Rodriguez v. Sec'y, Dep't of Corr., 508 F.3d 611, 625

(11th Cir. 2007) (quoting Zatler v. Wainwright, 802 F.2d 397, 401

(11th Cir. 1986)). In the absence of a federal constitutional

deprivation or violation of a federal right, a plaintiff cannot

sustain a cause of action against the defendants.

     With respect to the appropriate analysis in an excessive use

of force case, the Eleventh Circuit has explained.

          [O]ur core inquiry is "whether force was
          applied in a good-faith effort to maintain or
          restore   discipline,   or  maliciously   and
          sadistically to cause harm." Hudson v.

                                6
                 McMillian, 503 U.S. 1, 112 S.Ct. 995, 999, 117
                 L.Ed.2d 156 (1992). In determining whether
                 force    was    applied     maliciously    and
                 sadistically, we look to five factors: "(1)
                 the extent of injury; (2) the need for
                 application of force; (3) the relationship
                 between that need and the amount of force
                 used; (4) any efforts made to temper the
                 severity of a forceful response; and (5) the
                 extent of the threat to the safety of staff
                 and inmates[, as reasonably perceived by the
                 responsible officials on the basis of facts
                 known to them]..." Campbell v. Sikes, 169 F.3d
                 1353, 1375 (11th Cir. 1999) (quotations
                 omitted).[3]

McKinney v. Sheriff, 520 F. App'x 903, 905 (11th Cir. 2013) (per

curiam). "When considering these factors, [courts] 'give a wide

range       of    deference    to   prison       officials   acting   to   preserve

discipline and security, including when considering decisions made

at the scene of a disturbance.'" Fennell v. Gilstrap, 559 F.3d

1212, 1217 (11th Cir. 2009) (per curiam) (quoting Cockrell v.

Sparks, 510 F.3d 1307, 1311 (11th Cir. 2007)).

        "The Eighth Amendment's prohibition of cruel and unusual

punishments necessarily excludes from constitutional recognition de

minimis uses of physical force, provided that the use of force is

not of a sort repugnant to the conscience of mankind." Hudson v.

McMillian,        503   U.S.   1,   9-10   (1992)     (internal   quotations    and

citations omitted). Indeed, not "every malevolent touch by a prison

guard gives rise to a federal cause of action." Id. at 9 (citation

omitted). Notably, a lack of serious injury is relevant to the


        3
            See Whitley v. Albers, 475 U.S. 312, 321 (1986).

                                             7
inquiry. See Smith v. Sec'y, Dep't of Corr., 524 F. App'x 511, 513

(11th Cir. 2013) (per curiam) (quoting Wilkins v. Gaddy, 559 U.S.

34, 38 (2010)). The United States Supreme Court explained.

                 This is not to say that the "absence of
            serious injury" is irrelevant to the Eighth
            Amendment inquiry. Id. at 7, 112 S.Ct. 995
            (opinion of the Court).[4] "[T]he extent of
            injury suffered by an inmate is one factor
            that may suggest 'whether the use of force
            could plausibly have been thought necessary'
            in a particular situation." Ibid. (quoting
            Whitley, supra, at 321, 106 S.Ct. 1078).[5] The
            extent of injury may also provide some
            indication of the amount of force applied. As
            we stated in Hudson, not "every malevolent
            touch by a prison guard gives rise to a
            federal cause of action." 503 U.S. at 9, 112
            S.Ct. 995. "The Eighth Amendment's prohibition
            of 'cruel and unusual' punishments necessarily
            excludes from constitutional recognition de
            minimis uses of physical force, provided that
            the use of force is not of a sort repugnant to
            the conscience of mankind." Id., at 9–10 (some
            internal quotation marks omitted). An inmate
            who complains of a "'push or shove'" that
            causes no discernible injury almost certainly
            fails to state a valid excessive force claim.
            Id., at 9 (quoting Johnson v. Glick, 481 F.2d
            1028, 1033 (2d Cir. 1973)).[6]

                 Injury and force, however, are only
            imperfectly correlated, and it is the latter
            that ultimately counts. An inmate who is
            gratuitously beaten by guards does not lose
            his ability to pursue an excessive force claim



     4
         Hudson, 503 U.S. 1.
     5
         Whitley v. Albers, 475 U.S. 312 (1986).
     6
       See Johnson, 481 F.2d at 1033 ("Not every push or shove,
even if it may later seem unnecessary in the peace of a judge's
chambers, violates a prisoner's constitutional rights.").

                                  8
           merely because he has the good fortune to
           escape without serious injury.

Wilkins, 559 U.S. at 37-38.

      Defendants seek dismissal of Berger's Eighth Amendment claim

against them, arguing that Berger fails to provide sufficient facts

that would entitle him to relief. See Motion at 6-7. They maintain

that Berger was sprayed with chemical agents for disobeying a

lawful order to cease the disturbance. Viewing the facts in the

light most favorable to Berger, as the Court must, the Court is not

so   convinced.   Berger   has   alleged   facts   sufficient   to   state

plausible claims under the Eighth Amendment. In reaching this

conclusion, the Court observes that Berger asserts that Carlton and

Williams authorized and/or directed the January 20, 2017 chemical

spraying, and denied him a timely decontamination shower, resulting

in severe, long-term dermatological, breathing, and vision issues

that required medical attention for an extended period.7 The Court

declines to find that these allegations if proven would fail to

state a plausible claim for a violation of the Eighth Amendment. As

such, Defendants' Motion is due to be denied as to Berger's Eighth

Amendment claims against them.




      7
       See SAC at 12 (stating Berger received months of medical
treatment); Response at 9 (describing injuries and pain that
persisted for over one year).

                                    9
                      B. Qualified Immunity

     Defendants Carlton and Williams alternatively assert that they

are entitled to qualified immunity. See Motion at 7-9. As to

qualified immunity, the Eleventh Circuit stated:

               To invoke qualified immunity, a public
          official must first demonstrate that he was
          acting within the scope of his or her
          discretionary authority. Maddox v. Stephens,
          727 F.3d 1109, 1120 (11th Cir. 2013). As we
          have   explained   the   term   "discretionary
          authority," it "include[s] all actions of a
          governmental official that (1) were undertaken
          pursuant to the performance of his duties, and
          (2) were within the scope of his authority."
          Jordan v. Doe, 38 F.3d 1559, 1566 (11th Cir.
          1994) (internal quotation marks omitted).
          Here, it is clear that Defendant Officers
          satisfied this requirement, as they engaged in
          all of the challenged actions while on duty as
          police officers conducting investigative and
          seizure functions.

               Because     Defendant      Officers    have
          established that they were acting within the
          scope of their discretionary authority, the
          burden    shifts    to    [the   plaintiff]   to
          demonstrate    that    qualified   immunity   is
          inappropriate. See id. To do that, [the
          plaintiff] must show that, when viewed in the
          light most favorable to him, the facts
          demonstrate that Defendant Officers violated
          [Plaintiff's] constitutional right and that
          that right was "clearly established ... in
          light of the specific context of the case, not
          as a broad general proposition[,]" at the time
          of Defendant officers' actions. Saucier v.
          Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150
          L.Ed.2d 272 (2001), overruled in part on other
          grounds by Pearson, 555 U.S. 223, 129 S.Ct.
          808. We may decide these issues in either
          order, but, to survive a qualified-immunity
          defense, [the plaintiff] must satisfy both
          showings.    Maddox,    727   F.3d  at   1120–21
          (citation omitted).

                                10
Jones v. Fransen, 857 F.3d 843, 850-51 (11th Cir. 2017).

     The Eleventh Circuit has explained the proper analysis when a

district court considers a motion to dismiss based on qualified

immunity.

            When presented with the officers' motions to
            dismiss, both our precedent and precedent from
            the Supreme Court instruct the district court
            to analyze whether, taking [Plaintiff]'s
            allegations as true, the . . . complaint
            asserted a violation of a clearly established
            constitutional right. See Chesser v. Sparks,
            248 F.3d 1117, 1121 (11th Cir. 2001) ("[T]he
            [qualified immunity] defense may be raised and
            considered on a motion to dismiss; the motion
            will be granted if the 'complaint fails to
            allege the violation of a clearly established
            constitutional right.'") (quoting Williams,
            102 F.3d at 1182)[8]; Santamorena v. Ga.
            Military College, 147 F.3d 1337, 1342 (11th
            Cir. 1998) (affirming grant of motion to
            dismiss on qualified immunity grounds because
            the   "complaint   fail[ed]   to  allege   the
            violation    of    a    clearly    established
            constitutional right"). See also Siegert v.
            Gilley, 500 U.S. 226, 232, 111 S.Ct. 1789, 114
            L.Ed.2d 277 (1991) ("A necessary concomitant
            to   the   determination    of   whether   the
            constitutional right asserted by a plaintiff
            is 'clearly established' at the time the
            defendant acted is the determination of
            whether the plaintiff has asserted a violation
            of a constitutional right at all. Decision of
            this purely legal question permits courts
            expeditiously to weed out suits which fail the
            test without requiring a defendant who rightly
            claims qualified immunity to engage in
            expensive and time consuming preparation to
            defend the suit on its merits."). . . .




     8
         Williams v. Ala. State Univ., 102 F.3d 1179, 1182 (11th Cir.
1997).

                                  11
Joseph v. Gee, 708 F. App'x 642, 643-44 (11th Cir. 2018) (per

curiam).

         Defendants Carlton and Williams assert that they are entitled

to qualified immunity because they did not violate Berger's Eighth

Amendment right. See Motion at 8-9. However, upon review of the

SAC, the Court finds this assertion unavailing. The Court is of the

view that Berger has stated plausible Eighth Amendment claims

against        Defendants    Carlton        and   Williams,    and    therefore,     the

Defendants are not entitled to qualified immunity at this stage of

the litigation. Accordingly, Defendants' Motion based on qualified

immunity is due to be denied.

                             C. Supervisory Liability

         Defendant Carlton asserts that he is not liable on the basis

of respondeat superior. See Motion at 9-10. Carlton maintains that,

as   a       supervisor,    he   is   not    responsible      for    the   acts   and/or

omissions of Williams, a subordinate officer. The United States

Court of Appeals for the Eleventh Circuit has stated:

                "Supervisory officials are not liable under
                section 1983 on the basis of respondeat
                superior or vicarious liability." Belcher v.
                City of Foley, Ala., 30 F.3d 1390, 1396 (11th
                Cir. 1994) (internal quotation marks and
                citation omitted). "The standard by which a
                supervisor is held liable in her individual
                capacity for the actions of a subordinate is
                extremely rigorous." Gonzalez, 325 F.3d at
                1234 (internal quotation marks and citation
                omitted).[9] "Supervisory liability occurs


         9
             Gonzalez v. Reno, 325 F.3d 1228 (11th Cir. 2003).

                                             12
                either   when   the   supervisor    personally
                participates in the alleged constitutional
                violation or when there is a causal connection
                between actions of the supervising official
                and the alleged constitutional deprivation."
                Brown v. Crawford, 906 F.2d 667, 671 (11th
                Cir. 1990).

                     "The necessary causal connection can be
                established 'when a history of widespread
                abuse puts the responsible supervisor on
                notice of the need to correct the alleged
                deprivation, and he fails to do so.'" Cottone,
                326 F.3d at 1360 (citation omitted).[10] "The
                deprivations that constitute widespread abuse
                sufficient to notify the supervising official
                must be obvious, flagrant, rampant and of
                continued duration, rather than isolated
                occurrences." Brown, 906 F.2d at 671. A
                plaintiff can also establish the necessary
                causal connection by showing "facts which
                support an inference that the supervisor
                directed the subordinates to act unlawfully or
                knew   that   the   subordinates   would   act
                unlawfully and failed to stop them from doing
                so," Gonzalez, 325 F.3d at 1235, or that a
                supervisor's "custom or policy . . . resulted
                in deliberate indifference to constitutional
                rights," Rivas v. Freeman, 940 F.2d 1491, 1495
                (11th Cir. 1991).

Danley v. Allen, 540 F.3d 1298, 1314 (11th Cir. 2008) (overruled on

other grounds as recognized by Randall v. Scott, 610 F.3d 701, 709

(11th        Cir.   2010)   (rejecting   the   application   of   a   heightened

pleading standard for § 1983 cases involving qualified immunity));

see also Keith v. DeKalb Cty., Ga., 749 F.3d 1034, 1047-48 (11th

Cir. 2014). In sum,

                To state a claim against a supervisory
                defendant, the plaintiff must allege (1) the


        10
             Cottone v. Jenne, 326 F.3d 1352 (11th Cir. 2003).

                                         13
            supervisor's personal involvement in the
            violation of his constitutional rights,[11] (2)
            the existence of a custom or policy that
            resulted in deliberate indifference to the
            plaintiff's constitutional rights,[12] (3)
            facts supporting an inference that the
            supervisor directed the unlawful action or
            knowingly failed to prevent it,[13] or (4) a
            history of widespread abuse that put the
            supervisor on notice of an alleged deprivation
            that he then failed to correct. See id. at
            1328–29 (listing factors in context of summary
            judgment).[14] A supervisor cannot be held
            liable under § 1983 for mere negligence in the
            training or supervision of his employees.
            Greason v. Kemp, 891 F.2d 829, 836–37 (11th
            Cir. 1990).

Barr v. Gee, 437 F. App'x 865, 875 (11th Cir. 2011) (per curiam).

To the extent Berger seeks to impose liability on Defendant Carlton

on the basis of respondeat superior, Defendants' Motion is due to

be granted. Otherwise, the Motion as to Berger's claims against

Carlton is due to be denied. Upon review, Berger alleges sufficient


     11
       See Goebert v. Lee Cty., 510 F.3d 1312, 1327 (11th Cir.
2007) ("Causation, of course, can be shown by personal
participation in the constitutional violation.").
     12
       See Goebert, 510 F.3d at 1332 ("Our decisions establish that
supervisory liability for deliberate indifference based on the
implementation of a facially constitutional policy requires the
plaintiff to show that the defendant had actual or constructive
notice of a flagrant, persistent pattern of violations.").
     13
       See Douglas v. Yates, 535 F.3d 1316, 1322 (11th Cir. 2008)
("Douglas's complaint alleges that his family informed [Assistant
Warden] Yates of ongoing misconduct by Yates's subordinates and
Yates failed to stop the misconduct. These allegations allow a
reasonable inference that Yates knew that the subordinates would
continue to engage in unconstitutional misconduct but failed to
stop them from doing so.").
     14
          West v. Tillman, 496 F.3d 1321 (11th Cir. 2007).

                                  14
facts suggesting that Carlton was personally involved in, or

otherwise causally connected to, alleged violations of his federal

statutory or constitutional rights. See SAC at 10-12.

                 D. Physical Injury Requirement
                       42 U.S.C. § 1997e(e)

     Next, the Court turns to Defendants' assertions that Berger is

not entitled to compensatory and punitive damages under 42 U.S.C.

§ 1997e(e) because he has not alleged any physical injuries that

are more than de minimis, resulting from Defendants' acts and/or

omissions. See Motion at 10-13. In Brooks v. Warden, 800 F.3d 1295

(11th Cir. 2015), the Eleventh Circuit Court of Appeals addressed

the availability of compensatory and punitive damages as well as

nominal damages in suits brought by prisoners under § 1983. The

Eleventh Circuit stated:

          [Plaintiff]'s claim, however, is further
          governed by the Prison Litigation Reform Act
          of 1995 [(PLRA)], Pub.L. No. 104–134, §§
          802–10, 110 Stat. 1321, 1366–77 (1996). The
          PLRA places substantial restrictions on the
          judicial relief that prisoners can seek, with
          the goal of "reduc[ing] the number of
          frivolous    cases   filed    by   imprisoned
          plaintiffs, who have little to lose and
          excessive amounts of free time with which to
          pursue their complaints." Al–Amin v. Smith,
          637 F.3d 1192, 1195 (11th Cir. 2011) (quoting
          Napier v. Preslicka, 314 F.3d 528, 531 (11th
          Cir. 2002)). The section of the Act at issue
          here, 42 U.S.C. § 1997e(e), reads this way:

               No Federal civil action may be
               brought by a prisoner confined in a
               jail, prison, or other correctional
               facility, for mental or emotional
               injury suffered while in custody

                                15
               without a prior showing of physical
               injury or the commission of a sexual
               act....

          This Court has held that § 1997e(e) applies to
          all   federal    civil   actions,    including
          constitutional claims brought under § 1983.
          See Harris v. Garner (Harris II), 216 F.3d
          970, 984–85 (11th Cir. 2000) (en banc)....

               In this case, [Plaintiff] did not allege
          any physical injury . . . . Nevertheless, he
          sought "compensatory . . . punitive, and
          nominal damages" from [Defendant]. Under the
          statute and our caselaw, an incarcerated
          plaintiff cannot recover either compensatory
          or   punitive   damages   for   constitutional
          violations unless he can demonstrate a (more
          than de minimis) physical injury. See Al–Amin,
          637 F.3d at 1198 (punitive); Harris v. Garner
          (Harris I), 190 F.3d 1279, 1286 (11th Cir.
          1999) (compensatory), reh'g en banc granted
          and opinion vacated, 197 F.3d 1059 (11th Cir.
          1999), opinion reinstated in relevant part,
          216 F.3d 970. However, we have never had the
          opportunity in a published opinion to settle
          the availability of nominal damages under the
          PLRA. We do today, and we hold that nothing in
          § 1997e(e) prevents a prisoner from recovering
          nominal damages for a constitutional violation
          without a showing of physical injury.

Brooks, 800 F.3d at 1307-08 (emphasis added).

     To satisfy § 1997e(e), a prisoner must assert physical injury

that is more than de minimis, but the injury does not need to be

significant. See Thompson v. Sec'y, Fla. Dep't of Corr., 551 F.

App'x 555, 557 (11th Cir. 2014) (citation omitted); Dixon v. Toole,

225 F. App'x 797, 799 (11th Cir. 2007). Despite § 1997e(e)'s

limitation, successful constitutional claimants who lack a physical

injury may still recover nominal damages. See Hughes v. Lott, 350


                                16
F.3d 1157, 1162 (11th Cir. 2003) ("Nominal damages are appropriate

if   a   plaintiff    establishes     a     violation     of    a     fundamental

constitutional   right,   even   if    he    cannot     prove   actual    injury

sufficient to entitle him to compensatory damages."). Further, the

Eleventh Circuit has instructed courts to dismiss an inmate's

compensatory and punitive damages claims under § 1997e(e) without

prejudice to allow an inmate to refile when and if the inmate is

released. See Harris v. Garner, 216 F.3d 970, 980 (11th Cir. 2000).

     Taking Berger's allegations as to his injuries as true, he

asserts physical injuries that are greater than de minimis. The

injuries   Berger    complains   about     are   allegedly      the    result   of

Defendants Carlton and Williams authorizing and/or directing the

chemical spraying, and denying him a timely decontamination shower.

According to Berger, he suffered partial blindness, dermatological

issues, and respiratory difficulties that required several months

of medical treatment, as a result of the chemical spraying and

delayed decontamination shower. See SAC at 9, 12-13.

     Here, Berger's alleged injuries, described as dermatological,

vision, and respiratory distress leading to months of medical

treatment, cross § 1997e(e)'s de minimis threshold. See Thompson,

551 F. App'x at 557 n.3 (describing an approach of asking whether

the injury would require a free world person to visit an emergency

room or doctor) (citing Luong v. Hatt, 979 F. Supp. 481, 486 (N.D.

Tex. 1997) ("A physical injury is an observable or diagnosable


                                      17
medical    condition      requiring        treatment     by    a   medical      care

professional. It is not a sore muscle, an aching back, a scratch,

an abrasion, a bruise, etc., which lasts even up to two or three

weeks.")). Thus, Defendants' Motion is due to be denied to the

extent that the Court finds Berger's request for compensatory and

punitive damages is not precluded under § 1997e(e) because he

alleges that he suffered physical injuries that are greater than de

minimis.

      Therefore, it is now

      ORDERED:

      1.      Defendants'       Motion    to   Dismiss    Plaintiff's      Amended

Complaint (Doc. 30) is GRANTED to the extent Berger seeks to impose

liability on Defendant Carlton on the basis of respondeat superior.

Berger's      claims   against        Defendant    Carlton    on   the   basis    of

respondeat superior are DISMISSED. Otherwise, Defendants' Motion is

DENIED.

      2.      Defendants Carlton and Williams, no later than February

20,   2019,    must    answer    or    otherwise    respond   to   the   SAC,    the

operative complaint.

      3.      The parties shall conduct discovery so the due date of

any discovery requested is no later than June 24, 2019. Any motions

relating to discovery shall be filed by July 15, 2019.




                                          18
     4.   All motions to dismiss and/or for summary judgment must

be filed by July 25, 2019.15

     5.   Responses to any motions to dismiss and/or for summary

judgment must be filed by September 6, 2019.

     6.   The parties are encouraged to discuss the possibility of

settlement and notify the Court if their efforts are successful. In

doing so, Plaintiff and Defendants are encouraged to maintain a

realistic approach in making and/or considering any settlement

offers. If the parties are unable to settle the case privately, and

want a Magistrate Judge to conduct a settlement conference, they

should notify the Court.

     7.   As to the taking of Plaintiff's deposition, if necessary,

the Court grants permission to Defendants' counsel. Defendants'

counsel must contact the Warden of Plaintiff's institution to

arrange an appropriate time and place for the deposition.

     8.   Plaintiff is advised that any documents submitted for the

Court's consideration must be legible. Portions of Plaintiff's

filings are illegible and/or difficult to decipher, especially when

electronically scanned. Therefore, Plaintiff is encouraged to use

a black pen, not pencil. The Court may strike documents that are

not in compliance with these instructions.




     15
       The Court requires the complete transcript of any deposition
submitted as an exhibit.

                                19
     9.      The Court expects strict compliance with the Court's

deadlines.

     DONE AND ORDERED at Jacksonville, Florida, this 22nd day of

January, 2019.




sc 1/22
c:
Jackie Berger, FDOC #M38196
Counsel of Record




                                 20
